United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flowery Branch, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1529
Issued: April 16, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 10, 20181 appellant filed a timely appeal from a May 31, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-1529.2
OWCP accepted that on May 23, 2013 appellant, then a 56-year-old lead customer service
clerk, sustained reflex sympathetic dystrophy (RSD) of the right upper limb and an
acromioclavicular sprain of the right shoulder and upper arm while in the performance of duty.
By decision dated May 5, 2015, it granted appellant a schedule award for 18 percent permanent
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 CFR
§ 501.3(e)-(f). Since using July 10, 2019, the date the appeal was received by the Clerk of the Appellate Boards would
result in the loss of appeal rights as it is more than 180 days from the date of OWCP’s last decision of May 31, 2018,
the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is July 10, 2018,
rendering the appeal timely filed. See 20 CFR § 501.3(f)(1); J.M., Docket No. 19-0252 (issued January 8, 2020).
2

The Board notes that, following the May 31, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provide: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

impairment of the right upper extremity. The period of the award ran from January 12, 2015
through February 9, 2016.
Appellant continued to submit medical evidence pertaining to her right upper extremity
permanent impairment and on May 18, 2015 requested a telephonic hearing before an OWCP
hearing representative. By decision dated March 2, 2016, an OWCP hearing representative
affirmed the May 5, 2015 schedule award. Appellant appealed to the Board on July 1, 2016.
By decision dated April 11, 2017, the Board set aside the March 2, 2016 decision.3 The
Board found that OWCP had inconsistently applied Chapter 15 of the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides),4
regarding the proper use of either the diagnostic-based impairment (DBI) or range of motion
(ROM) impairment methodologies in assessing the extent of permanent impairment. It remanded
the case for OWCP to issue a de novo decision after development of a consistent method for
calculating permanent impairment of the upper extremities.
In a decision dated July 14, 2017, OWCP denied appellant’s claim for an additional
schedule award. Appellant appealed to the Board on August 7, 2017.
By decision dated March 12, 2018, the Board set aside the July 14, 2017 OWCP decision. 5
The Board found that, while the district medical adviser (DMA) had indicated that appellant’s right
upper permanent impairment could be rated due to distal clavicle resection under the DBI
methodology, he had failed to follow OWCP’s procedures for ROM deficits, as the record did not
reflect whether the treating physician had recorded three ROM measurements and had provided
an opinion as to whether appellant’s loss of ROM had an organic basis. The Board remanded the
case for OWCP to issue a de novo decision regarding appellant’s claim for an increased right upper
extremity schedule award after further development of the claim pursuant to its procedures as
required under FECA Bulletin 17-06 (issued May 8, 2017).
On April 13, 2018 OWCP requested that its DMA review the relevant medical evidence.
It also instructed its DMA, in relevant part, that if the medical evidence of record was insufficient
to render a rating based on ROM, where allowed under the A.M.A., Guides, to advise of the
medical evidence necessary to complete the ROM rating.
On April 23, 2018 the DMA rated appellant’s permanent impairment for right distal
clavicle excision under the DBI methodology which represented appellant’s impairment “due to
the lack of triplicate ROM measurements as required by the [A.M.A.,] Guides.”
By decision dated May 31, 2018, OWCP denied appellant’s claim for an additional
schedule award for an increased permanent impairment of the right upper extremity, finding that
the medical evidence was insufficient to support an increase in the impairment previously awarded.

3

Docket No. 16-1462 (issued April 11, 2017).

4

A.M.A., Guides (6th ed. 2009).

5

Docket No. 17-1726 (issued March 12, 2018).

2

It found that the DMA had indicated that appellant’s permanent impairment was evaluated under
the DBI methodology due to a lack of triplicate ROM measurements.
The Board has duly considered the matter and finds that this case is not in posture for
decision as OWCP has not complied with the Board’s March 12, 2018 decision or its own
procedures.
Although the DMA reviewed the relevant medical evidence and determined that the
attending physician had not properly documented ROM measurements in triplicate and had not
related whether appellant’s loss of ROM had an organic basis, OWCP did not advise appellant of
the deficiency or attempt to obtain the missing information to cure the deficiency as required by
FECA Bulletin No. 17-06.6
The Board thus finds that the medical record with regard to the extent of appellant ’s
permanent impairment requires further development consistent with FECA Bulletin No. 17-06 as
OWCP did not obtain the necessary ROM evidence and the DMA was thereby precluded from
calculating appellant’s permanent impairment under both the ROM and DBI rating methods to
determine which method produced the higher rating. After this and other such further development
of the medical evidence as deemed necessary, OWCP shall issue a de novo decision.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.6(d) (February 2013); see also Chapter 2.808.6(f)(2)(c) (February 2013); D.H., Docket No. 18-0457 (issued
September 18, 2019).

3

IT IS HEREBY ORDERED THAT the May 31, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: April 16, 2020
Washington, DC
Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

